Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Martin Suarez Juarez, Appellant                        Appeal from the 195th District Court of
                                                       Dallas County, Texas (Tr. Ct. No. F-
No. 06-14-00052-CR         v.                          1360355-N). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to indicate that the
statute under which appellant was convicted is Section 22.01(b)(2)(B) of the Texas Penal Code.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Martin Suarez Juarez, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MARCH 24, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk